Citation Nr: 1133394	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  09-44 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative joint disease, chronic right knee pain, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for degenerative joint disease, chronic left knee pain, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from November 1993 to November 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In July 2011, the Veteran testified during a video conference hearing before the undersigned acting Veterans Law Judge.  A copy of the hearing transcript is associated with the claims folder and has been reviewed.  In addition, in July 2011, the Veteran submitted additional medical evidence directly to the Board with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board has determined that additional development is needed prior to further disposition of these claims.  

The Veteran was last afforded a VA examination for his bilateral knee disability in December 2009.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the Veteran's last examination is not unduly remote, he has asserted that his disability has worsened since the last VA examination in December 2009.  Specifically, he testified at his Board video conference hearing in July 2011 that his knees have worsened progressively since the last VA examination.  He stated that he had experienced some giving way of the knees.  He also reported that while he had never actually fallen, when he stood or went to go do something, there would be a sharp crack in his knees, and he would have to catch himself.  In addition, he stated he had stiffness, locking, and popping of the knees.

As the Veteran has indicated a worsening of his service-connected bilateral knee disability since his last VA compensation examination, the Board finds that a new examination of the joints is needed to fully and fairly evaluate his claims for increased evaluations.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Board also finds that updated VA medical records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA medical records since March 2011.  

2.  Schedule the Veteran for a joints examination to determine the current severity of his service-connected right and left knee disabilities.  The claims folder should be reviewed by the examiner and the examination report should note that review.

Specifically, the examiner should note any limitation of motion, to include limitation of flexion and extension, and whether there is ankylosis of the knees.  The examiner should state whether or not the Veteran has recurrent subluxation or lateral instability of the knees.  The examiner should state whether the Veteran has any dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into knee joints.  The examiner should also state whether upon repetitive motion, there is pain, weakness, fatigability, or incoordination that results in additional disability.  

3.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


